Exhibit 10.1
 
SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and Release (“Agreement”) is made and entered into by
and between David T. Giddings (“Mr. Giddings”) and Diametrics Medical, Inc., its
predecessors, successors and affiliates (“Diametrics”).
 
1.
 
Separation from Employment

 
a.    Officer and Employee   Mr. Giddings hereby resigns his employment as
President and Chief Executive Officer of Diametrics effective May 31, 2002.
Except as provided in this Agreement, all benefits and privileges of Mr.
Giddings’ employment will end as of this date.
 
b.    Director   Mr. Giddings’ term as a member of the Diametrics Board of
Directors will expire on May 22, 2002. It is understood that he will not be
reelected to another term.
 
2.
 
Compensation

 
a.    Salary Continuation   Mr. Giddings will be paid his base salary of
$29,166.66 per month through May 31, 2003.
 
b.    Vacation   Mr. Giddings will be paid a lump-sum gross amount on May 31,
2002 of $80,769, subject to usual payroll withholding, representing vacation pay
earned or accrued by Mr. Giddings but not taken.
 
c.    Bonus  In lieu of all other claims to unpaid bonus entitlement, Diametrics
will pay Mr. Giddings a lump-sum gross amount on May 31, 2002 of $87,500.00,
subject to usual payroll withholding.
 
d.    Stock Options  Mr. Giddings presently holds options to purchase an
aggregate of 875,000 shares of the common stock of Diametrics. Effective upon
the termination of Mr. Giddings’ employment, as provided in Subsection 1a.
above, options to purchase 137,500 shares will be unvested and will lapse; the
balance of options to purchase 737,500 shares will remain vested and exercisable
in accordance with the terms of the relevant option agreements between
Diametrics and Mr. Giddings; provided, however, that the exercise period for the
vested options is hereby extended to May 31, 2005.
 
e.    Outplacement  Mr. Giddings will be eligible to participate in the
executive service outplacement program provided by Right Management Consultants
at the expense of Diametrics. Alternatively, Mr. Giddings will be reimbursed for
reasonable and comparable expenses incurred by Mr. Giddings through use of a
third-party outplacement service selected by Mr. Giddings.
 
f.    Medical Insurance  Mr. Giddings will be separately notified of his rights
to continuation coverage pursuant to COBRA. In the event that Mr. Giddings
elects COBRA coverage, Diametrics will reimburse Mr. Giddings for payment of the
cost of COBRA coverage for twelve months.
 





--------------------------------------------------------------------------------

g.    Consulting Services  Mr. Giddings shall remain available to Diametrics for
consultation, for such reasonable times and upon such reasonable notice as
Diametrics may request, through December 31, 2002. As compensation for his
availability and for his consulting services, Mr. Giddings shall receive a
monthly payment of $10,000 per month for seven months, beginning June 1, 2002.
In the event Diametrics enters into a new or extended agreement with Philips
Medical Systems or an affiliate (“Philips”) on or before October 31, 2002, Mr.
Giddings shall be paid an additional $70,000 promptly following the effective
date of such an agreement.
 
h.    Change of Control Agreement  Notwithstanding the terms to the contrary of
that certain Severance Pay Agreement (Change of Control), dated as of June 18,
1998, between Mr. Giddings and Diametrics (the “Change of Control Agreement”),
Mr. Giddings shall continue to be entitled to receive the lump-sum cash amount
set forth in Section 4(b) of the Change of Control Agreement, less the amount
paid or due Mr. Giddings pursuant to Subsection 2a of this Agreement, upon the
effective date of a Change in Control of Diametrics as defined in Section 3(i)
of the Change of Control Agreement, if but only if such Change in Control
occurs, or a definitive agreement reasonably expected to result in a Change in
Control is executed by Diametrics, on or before March 31, 2003. For purposes of
calculating the amount payable to Mr. Giddings pursuant to Section 4(b) of the
Change of Control Agreement, Mr. Giddings shall be deemed to have a total annual
compensation, including base salary and target bonus, of $350,000.
 
3.
 
Employer Property

 
Unless otherwise agreed to by Diametrics, Mr. Giddings agrees to deliver all
equipment, including all computers, telephone calling cards, keys, pagers,
records, manuals, books, blank forms, documents, credit cards, cell phones, fax
machines, documents and files and any other property belonging to Diametrics.
 
Mr. Giddings agrees that he will deliver all passwords in use by Mr. Giddings at
the time of his termination, a list of any documents he created or of which he
is otherwise aware that are password-protected and the password(s) necessary to
access such password-protected documents.
 
4.
 
Confidential Information

 
Mr. Giddings affirms his commitment to maintain the confidentiality of any and
all confidential information to which he has had access as a Diametrics officer
and employee including, but not limited to, trade secrets, business information,
including, but not limited to, any and all proprietary information pertaining to
proposed technologies; current or proposed product tests; manufacturing costs;
marketing plans; product or service pricing; the financial projections in any
way relating to the foregoing; and financial status of Diametrics, customer
information, meaning the names, addresses and other information relating to any
current or proposed customer of Diametrics, and the contractual terms and
conditions, including prices, that Diametrics established with any of its
customers and personnel information relating to current or former Diametrics
employees.
 



2



--------------------------------------------------------------------------------

5.
 
Nondisparagement

 
Mr. Giddings agrees to refrain from making, or causing or attempting to cause
any other person to make, any oral or written statements that are disparaging to
or that in any way reflect negatively on the name or reputation of Diametrics,
its directors, officers or employees, management, products or services or which
in any way reflects negatively upon Diametrics.
 
Mr. Giddings understands that any breach or violation of this Agreement may
result in harm to Diametrics and appropriate legal and equitable recourse will
be available to Diametrics including the remedy of injunction and stopping
payment of any and all benefits under this Agreement. This paragraph does not
apply to any statements or disclosures made during the course of legal
proceedings, or in response to a court order, subpoena or valid inquiry by a
government agency.
 
6.
 
Duty of Cooperation

 
Mr. Giddings agrees to cooperate with Diametrics on any matters in which Mr.
Giddings has been involved, where information or knowledge Mr. Giddings has will
be needed.
 
7.
 
Confidentiality

 
Mr. Giddings agrees that the facts and terms of this Agreement will remain
confidential and will not be disclosed to anyone except that Mr. Giddings may
tell his spouse, legal counsel, financial or tax advisor, as required by law or
any legal proceeding to enforce Mr. Giddings’ rights hereunder, or in response
to a court order, subpoena or valid inquiry by a government agency. If any
information concerning the terms or existence of the Agreement is revealed as
permitted by this paragraph, Mr. Giddings agrees to inform the recipient that
the information is confidential and that the recipient is obligated to keep it
confidential.
 
8.
 
Release of Claims

 
In consideration of the promises and understandings contained in Subsections
2c-h of this Agreement and for other good and valuable consideration
acknowledged, it is hereby understood and agreed that Mr. Giddings
unconditionally and irrevocably releases and discharges Diametrics, its past and
present affiliates, related companies, successors and predecessors, past and
present officers and employees, shareholders, agents, servants, contractors,
counsel and from each and every claim or cause of action of any kind which Mr.
Giddings may have arising out of any actions, conduct, decisions, behavior or
events occurring at any time through the date on which Mr. Giddings signs this
Agreement, whether known or unknown, foreseen or unforeseen at the time of
signing this Agreement. This Release includes, but is not limited to:
 
a.    All statutory claims, including, but not limited to claims for employment
discrimination prohibited under the Age Discrimination in Employment Act, Title
VII of the Federal Civil Rights Act of 1964, denial of overtime or other
compensation under the Fair Labor Standards Act, violation of the Family Medical
Leave Act, discrimination or other illegal conduct under the Americans with
Disabilities Act, the Equal Pay Act, the Employee Retirement Income Security Act
of 1974, the Minnesota Human Rights Act, and the Civil Rights Ordinance of the
City of Minneapolis, and claims for discrimination on account of age, sex, race,
sexual



3



--------------------------------------------------------------------------------

 
orientation, national origin, religion, marital status or any other status
protected by federal, state or local law.
 
b.    Mr. Giddings also understands that he is giving up all other claims,
including those grounded in contract or tort theories, including but not limited
to: wrongful discharge; violation of Minn. Stat. §176.82; breach of contract;
tortuous interference with contractual relations; promissory estoppel; breach of
any implied covenant of good faith and fair dealing; breach of express or
implied promise; assault; battery; fraud; sexual harassment; false imprisonment;
invasion of privacy; intentional or negligent misrepresentation; defamation,
including libel and slander; discharge in violation of public policy;
whistleblowing; retaliation; intentional or negligent infliction of emotional
distress; and any other claims for unlawful employment or compensation
practices, and any and all claims for attorney’s fees or any other theory,
whether legal or equitable; including, but not limited to, any claims under that
certain Severance Pay Agreement (Termination Without Cause), dated as of July
31, 1998, between Mr. Giddings and Diametrics and under the Change of Control
Agreement.
 
c.    Mr. Giddings further understands that he is releasing and does hereby
release any claims for damages, whether brought by Mr. Giddings or on his behalf
by any other party, and specifically waives and releases any and all rights to
money damages or other personal relief secured through any proceedings initiated
with, through or by any agency of federal, state or local government against
Diametrics or any of the above referenced released parties and persons.
 
9.
 
Successors and Assigns

 
This Agreement shall be binding upon and inure to the benefit of the successors
and assigns of Mr. Giddings and Diametrics. This Agreement shall not be
assignable by either Mr. Giddings or Diametrics.
 
10.
 
Entire Agreement

 
No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by both Mr. Giddings and a duly authorized
representative of Diametrics. This Agreement constitutes the entire
understanding between Mr. Giddings and Diametrics, and supersedes all prior
discussions, representations, agreements, guidelines and negotiations with
respect to the matters herein relating to Mr. Giddings’ employment and
termination of employment with Diametrics, including, but not limited to, that
certain Severance Pay Agreement (Termination Without Cause), dated as of July
31, 1998, between Mr. Giddings and Diametrics and the Change of Control
Agreement.
 
11.
 
No Admission of Liability

 
Mr. Giddings agrees that neither this Agreement, nor any portion of it,
constitutes an admission by Diametrics of any wrongdoing or violation of any
federal, state or local statute or ordinance or principle of common law.
 



4



--------------------------------------------------------------------------------

 
12.
 
Consultation with Counsel and Rescission Rights

 
Mr. Giddings has a full 21 day opportunity to reflect on and consider whether he
wishes to enter into this agreement and release by signing it. Once this
Agreement is signed, Mr. Giddings may rescind (that is, cancel) this Agreement
at any time within 15 calendar days. To be effective, any rescission within the
relevant time period must be in writing and delivered to Diametrics Medical,
Inc. in care of the Chief Financial Officer either by hand or by mail, within
the 15-day period. If sent by mail, the rescission must be (1) postmarked within
the 15-day period; (2) properly addressed to the Chief Financial Officer,
Diametrics Medical, Inc., 2658 Patton Rd, Roseville, MN 55113-1136; and (3) sent
by certified mail, return receipt requested. If this Agreement is rescinded, it
becomes null and void and neither Mr. Giddings nor Diametrics will have any
rights or obligations under it.
 
Mr. Giddings acknowledges his receipt, agreement and acceptance of the terms of
this Agreement by reading and signing the statement below.
 
 
 
******************************************************************



5



--------------------------------------------------------------------------------

 
Before signing my name to this document, I acknowledge that I have carefully
read and fully understand all of the provisions of the Agreement and Release,
that I have had a full 21 day opportunity to consider its terms and have them
explained to me, that I fully understand that by signing this Agreement and
Release that I am giving up all rights to pursue any further claims against
Diametrics, its predecessor, successors and affiliates, officers and employees
and others. I further acknowledge that I have been informed by Diametrics that I
may and am encouraged to consult an attorney prior to executing this Agreement
and Release. I accept the terms of this Agreement and Release of my own free
will, knowingly and voluntarily.
 

         
4/17/02

--------------------------------------------------------------------------------

 
/s/    DAVID T. GIDDINGS

--------------------------------------------------------------------------------

Date
 
David T. Giddings

 
 
 

   
Diametrics Medical, Inc.
4/17/02

--------------------------------------------------------------------------------

 
By
 
/s/    LAURENCE L. BETTERLEY

--------------------------------------------------------------------------------

Date
     
Its CFO



6